

115 HJ 23 IH: Proposing an amendment to the Constitution of the United States to limit the number of terms that a Member of Congress may serve to four in the House of Representatives and two in the Senate.
U.S. House of Representatives
2017-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 23IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2017Mr. Hollingsworth submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to limit the number of terms that a
			 Member of Congress may serve to four in the House of Representatives and
			 two in the Senate.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.No person who has served four terms as a Representative shall be eligible for election to the House of Representatives. Any period during which a person serves as a Representative pursuant to an election to fill a vacancy shall not be included as a term served by the person for purposes of this section.
 2.No person who has served two terms as a Senator shall be eligible for election or appointment to the Senate. For purposes of this section, any period during which a person serves as a Senator pursuant to an election or appointment to fill a vacancy shall not be included as a term served by the person for purposes of this section.
 3.No term beginning before the date of the ratification of this article shall be taken into account in determining eligibility for election or appointment under this article.
					.
		